                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BELLA T. PEREZ, et al.,                             Case No. 3:17-cv-04880-JD
                                                         Plaintiffs,
                                   8
                                                                                             SECOND ORDER RE DISMISSAL
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 24
                                  10     MORTGAGE ELECTRONIC
                                         REGISTRATION SYSTEMS, INC., et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The parties’ familiarity with the record is assumed. The Court dismissed the original
                                  14
                                       complaint because plaintiffs’ claims were predicated on the theory that they could challenge the
                                  15
                                       assignment of their mortgage loan or deed of trust on a preemptive, pre-foreclosure basis, which
                                  16
                                       California law does not allow. Dkt. No. 22. The first amended complaint has not added any new
                                  17
                                       or different operative facts. Dkt. No. 23. Plaintiffs do not allege that any foreclosure proceedings
                                  18
                                       have been either threatened or actually initiated against them. See id. ¶ 30. They do not allege
                                  19
                                       that they have received a notice of default, a notice of trustee’s sale, or any other notice alleging a
                                  20
                                       dispute or any problem with their loan or ownership interests. To the contrary, the amended
                                  21
                                       complaint indicates that plaintiffs are making their mortgage payments in a regular and timely
                                  22
                                       fashion and that the parties have no disagreements about that, a fact that counsel for both sides
                                  23
                                       confirmed at the hearing on defendants’ motion to dismiss the amended complaint. Dkt. No. 29.
                                  24
                                              Because the facts alleged in the amended complaint are the same as in the original one, it
                                  25
                                       fails to state a plausible claim for the same reasons discussed in the prior dismissal order. If
                                  26
                                       anything, plaintiffs’ claims are even more doubtful since the prior proceedings. The California
                                  27
                                       Supreme Court granted review but ultimately declined to issue a substantive decision in Keshtgar
                                  28
                                   1   v. U.S. Bank, N.A., 226 Cal. App. 4th 1201 (Cal. Ct. App. 2014), and did not disturb the cases

                                   2   cited by the Court for the conclusion that preemptive foreclosure lawsuits such as this one are not

                                   3   viable. See Dkt. No. 22 at 2-3 (and cases cited therein). Recent decisions have embraced the same

                                   4   conclusion as the Court, for essentially the same reasons. See, e.g., Wasjutin v. Bank of America,

                                   5   N.A., 732 Fed. App’x 513, 516-17 (9th Cir. 2018) (citing Saterbak and other cases discussed in

                                   6   Dkt. No. 22 to state that “California does not allow preemptive challenges to the authority to

                                   7   foreclose”); Osburn v. Ocwen Loan Servicing LLC, Case No. 1:18-cv-00310-LJO-SAB, 2018 WL

                                   8   3093494 at *4-6 (E.D. Cal. June 22, 2018) (same). Plaintiffs’ reliance on Lundy v. Selene Fin. LP,

                                   9   Case No. 15-cv-05676-JST, 2016 WL 1059423 (N.D. Cal. Mar. 17, 2016), is misplaced. Lundy

                                  10   was issued a few years ago when Keshtgar was still pending in the California Supreme Court and

                                  11   before the recent decisions were published. In effect, it has been overtaken by subsequent

                                  12   developments. See Osburn, 2018 WL 3093494 at *5.
Northern District of California
 United States District Court




                                  13          Plaintiffs’ suggestion that they nevertheless might have an action for declaratory relief is

                                  14   also unavailing. As an initial matter, they mention only the California Code of Civil Procedure

                                  15   and not the pertinent federal provisions in Federal Rule of Civil Procedure 57 and the Declaratory

                                  16   Judgment Act, 28 U.S.C. § 2201(a). In any event, nothing in the amended complaint plausibly

                                  17   states an actual controversy between the parties, and plaintiffs have not otherwise shown that they

                                  18   have raised an issue amenable to declaratory judgment. See Shell Gulf of Mexico, Inc. v. Center

                                  19   for Biological Diversity, Inc., 771 F.3d 632, 635 (9th Cir. 2014). The absence of an actual dispute

                                  20   could be extended to argue that there is no case or controversy between the parties to adjudicate

                                  21   under Article III, but defendants did not raise that point and the Court will not address it in the

                                  22   present circumstances of this case.

                                  23          The final question is whether plaintiffs should be allowed another opportunity to amend.

                                  24   The amended complaint adduced no new facts, and counsel for plaintiffs stated at the hearing that

                                  25   no additional facts could be added. Dkt. No. 29. In light of that, and because plaintiffs have

                                  26   already been permitted an opportunity to amend, the case is dismissed with prejudice. Allen v.

                                  27   City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (“The district court's discretion to deny

                                  28
                                                                                          2
                                   1   leave to amend is particularly broad where plaintiff has previously amended the complaint.”).

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 26, 2018

                                   4

                                   5
                                                                                                  JAMES DONATO
                                   6                                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
